Citation Nr: 1138762	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-04 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating in excess of 20 percent prior to March 9, 2011, and 40 percent thereafter for the Veteran's service-connected sacroilitis.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION  

The Veteran served on active duty from March 1986 to November 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which increased the Veteran's service-connected sacroilitis to 20 percent disabling, effective December 5, 2005.  

In September 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In February 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

In an August 2011 rating decision, the Veteran's service-connected sacroilitis was increased to 40 percent disabling, effective March 9, 2011.  The Veteran was advised of the above grant of increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an equitable disposition of the Veteran's appeal.  

2.  Prior to March 9, 2011, the competent and probative evidence of record demonstrates that the Veteran's service-connected sacroilitis is manifested by complaints of pain and limitation of motion, but no evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

3.  As of March 9, 2011, the competent and probative evidence of record demonstrates that the Veteran's service-connected sacroilitis is manifested by complaints of pain and limitation of motion, but no evidence of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  


CONCLUSIONS OF LAW

1.  Prior to March 9, 2011, the criteria for an evaluation in excess of 20 percent for sacroilitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5236 (2011).

2.  As of March 9, 2011, the criteria for an evaluation in excess of 40 percent for sacroilitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5236 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in April 2006 with the VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board notes that a March 2006 notice addressed these matters.  Since the claim is being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and private treatment records from November 1996 to November 2006.  The Veteran was also provided VA examinations in connection with his increased rating claim, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are adequate and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  

II.  Decision  

The Veteran contends that a higher disability evaluation is warranted for his service-connected sacroiliits.  

By way of procedural background, service connection for sacroilitis was granted in a November 19909 rating decision and assigned a 10 percent disability evaluation effective November 28, 1989, under Diagnostic Codes 5295-8520.  In December 2005, the Veteran filed an informal claim for increase, and the RO increased the disability evaluation to 20 percent disabling, effective December 5, 2005, under Diagnostic Code 5236.  See the February 2007 rating decision.  Subsequently thereafter, based upon recent VA examination findings, the RO increased the Veteran's evaluation to 40 percent disabling under Diagnostic Code 5236, effective March 9, 2011, in the August 2011 rating decision.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected sacroilitis is evaluated under Diagnostic Code 5236.  See 38 C.F.R. § 4.71a, Diagnostic Code 5236 (2011).  The schedule for rating spine disabilities provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The criteria are as follows: 

Unfavorable ankylosis of the entire spine - 100 percent disabling.  

Unfavorable ankylosis of the entire thoracolumbar spine - 50 percent disabling.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine - 40 percent disabling.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis - 20 percent disabling.  

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height - 10 percent disabling.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Prior to March 9, 2011

Beginning in October 2005, private treatment records note complaints of lower back pain.  He was diagnosed with chronic lower back pain and prescribed 500 milligrams of Naprosyn.  Magnetic Resonance Imaging (MRI) testing conducted in December 2005 revealed no disc herniation or central or foraminal stenosis, but the presence of minor degenerative bulging of the L5-S1 disc.  In March 2006, the Veteran returned for continuing lower back pain.  Physical examination testing revealed full, painless range of motion of the thoracic and lumbar spine with no tenderness of the spine, rib, or sacroiliac (SI) joints.  There was also no erythema, ecchymosis, edema, kyphosis, lordosis, or scoliosis.  He demonstrated normal stability, strength, and tone, along with intact pressure and sensation to touch.  Straight leg raising test was negative.  MRI testing showed a L5-S1 herniated nucleus pulposus (HNP), and the.  A lumbar steroid injection was recommended.  

In March 2006, the Veteran visited a private physician for a lumbar epidural steroid injection under fluoroscopy.  During the visit, the Veteran described his back pain as starting in the lower back and radiating into the bilateral hips with the ride side greater than the left.  There was no leg involvement and no paresthesia or weakness of the bilateral lower extremities.  He described the pain as constant, severe pain, spasmodic in nature.  He rated it at a 10/10 in terms of severity, at its worst, and 5/10 at its best.  He admitted to his pain being improved after a hot bath and with the use of his transcutaneous electrical nerve stimulation (TENS) unit.  Upon physical examination testing, there was lumbar pain on flexion and extension.  He demonstrated lumbar spinous process tenderness at L4 through S1 with bilateral paraspinous tenderness.  His straight leg raise was positive on the right side at 45 degrees and minimally on the left.  There were no motor or sensory deficits appreciated in the bilateral lower extremities.  He was diagnosed with lumbar radiculopathy and given the lumbar epidural steroid injection.  A repeat injection was provided in April 2006.  

In May 2006, the Veteran was afforded a VA examination for his service-connected sacroilitis.  He reported having pain, stiffness, and weakness in the lumbar area, radiating to both hips and upper thighs.  He described the pain as piercing, sharp pain and rated it as a 10 on a scale of 1 to 10 in terms of severity.  He further added that movement makes the pain worse, but two prior epidural steroids, Naprosyn and a TENS unit have offered some relief.  He admitted to having flare-ups and several falls due to pain, but denied having problems with control of bowel, bladder, or erections.  The Veteran also indicated that he cannot lift more than 10 pounds, play softball, basketball, or walk more than two blocks up the stairs due to his back.  

Physical examination testing of the lumbosacral spine revealed a slightly decreased lordosis with an antalgic gait.  Range of motion testing revealed forward flexion to 40 degrees with pain from 40 to 80 degrees, extension to 10 degrees with pain from 10 to 15 degrees, lateral flexion to 20 degrees with pain from 20 to 25 degrees, and bilateral rotation to 25 degrees with pain from 25 to 30 degrees.  There was noted tenderness at the L4-5 on both sides of the midline and no signs of paravertebral spasms.  Neurological testing revealed no sensory deficit to touch or pain on lower extremities.  Motor testing for both lower extremities was 5/5, reflexes of the knees and ankles were 2+, and Lasegue's sign was positive for both sides.  The VA examiner noted that pain additionally limits the Veteran's range of motion, but indicated that the Veteran was capable of flexing beyond 30 degrees.  He diagnosed the Veteran with chronic low back pain degenerative joint disease of the lumbar spine.  In a December 2006 VA addendum, the VA examiner noted that one could not reasonably separate the symptomatology associated with the Veteran's sacroilitis and L5-S1 due to the level of the inflammation of the S1 nerve root and the location of the inflammation.  

In November 2006, the Veteran underwent a series of surgeries related to his lower back, which included the following: L4 to S1 posterolateral spine fusion utilizing segmental pedicle screw fixation and autogenous iliac crest bone graft harvested through a separate fascial incision; L4-L5 hemilaminotomy, lateral recess decompression, foraminotomy with decompression of the left L5 nerve root; L5-S1 hemilaminotomy, partial medial facetectomy, foraminotomy, lateral recess decompression of the left S1 nerve root; L4-L5 transforaminal lumbar interbody fusion (TLIF) with carbon fiber cage and autogenous iliac crest bone graft; L5-S1 TLIF with carbon fiber cage and autogenous iliac crest bone graft; and continuous intraoperative somatosensory evoked potential and electromyography monitoring.  Postoperatively, he was diagnosed with diskogenic back pain refractory to five years nonsurgical management.  

In March 2009, the Veteran underwent his second VA examination for his service-connected sacroilitis.  He complained of constant back pain, stiffness, and soreness.  He further added that the pain is sharp and stabbing, and rated it at an 8 out of 10 in terms of severity.  The Veteran indicated that the pain radiates to his right leg and denied experiencing bowel and bladder problems, incontinence, erectile dysfunction, and flare-ups.  He informed the VA examiner that if he walked more than 15 to 20 minutes, his right leg would start to give way.  

Physical examination testing revealed a slow, stiff, deliberate rhythm of spinal motion.  His posture was noted as being generally erect and sometimes slouched forward.  His gait was slightly slowed and somewhat guarded but reciprocal heel to toe demonstrated no unusual shoe wear pattern.  Range of motion testing showed forward flexion to 44-54 degrees with complaints of pain beginning at 44 degrees; extension to 12-16 degrees with complaints of pain beginning at 12 degrees; left lateral flexion to 10-20 degrees with pain at 12 degrees; right lateral flexion to 15-18 degrees with complaints of pain at 12 degrees; left lateral rotation to 36 degrees, with no complaints of pain; and right lateral rotation to 20 degrees, with no complaints of pain.  Sensation was grossly intact to light touch and position and motor testing revealed normal left lower extremities with barely detectable weakness in the right lower extremities.  The VA examiner determined that the Veteran suffered from pain, fatigue, possible lack of endurance, and weakness; however, the examiner opined that he believed that it was not from his service-connected sacroilitis but rather his lumbar spine/diskogenic pain disorder, but to express any additional limitation in degrees would be mere speculation.  The VA examiner diagnosed the Veteran with chronic diskogenic back pain, status post following surgery in November 2006. 

The Board has reviewed the evidence of record and finds no support for the next-higher 40 percent evaluation prior to March 9, 2011, under Diagnostic Code 5236.  As previously mentioned, in order for the Veteran to warrant the next-higher 40 percent rating, his forward flexion of the thoracolumbar spine must be 30 degrees or less or have favorable ankylosis of the entire thoracolumbar spine.  In this case, there is no evidence of forward flexion 30 degrees or less.  At the May 2006 VA examination, the Veteran's forward flexion was 40 degrees to 80 degrees.  Range of motion testing at the March 2009 VA examination was 44 to 54 degrees.  Thus, the Veteran's lumbar spine demonstrated forward flexion greater than 30 degrees.  These findings are not consistent with the next-higher 40 percent disability evaluation.  Therefore, an increased rating is not warranted for the Veteran's service-connected sacroilitis under the General Rating Formula for Diseases and Injuries of the Spine, prior to March 9, 2011.  

The Board notes that the revised schedule provides for a separate rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.1a, Diagnostic Code 5243, Note (1).  At the May 2006 VA examination, the Veteran denied having problems with control of his bowel, bladder, or erections.  Neurological testing revealed no sensory deficit to touch or pain, motor testing for both lower extremities was 5/5 and reflexes of the knees and ankles were 2+.  Similarly, at the March 2009 VA examination, the VA examiner reported that sensation was grossly intact to light touch, and position and motor strength testing of the left lower extremities was -5/5 (barely detectable weakness) and 5/5 for the right lower extremities.  Thus, the medical evidence of record does not show any associated objective neurologic abnormalities so that a separate neurological disability rating, as it applies to his service-connected sacroiliits, prior to March 9, 2011 is warranted.  

As previously noted, the March 2009 VA examiner diagnosed the Veteran with degenerative changes at L1-L2 and arthritic changes of the bilateral sacroiliac (SI) joints.  Degenerative arthritis of the spine is rated under Diagnostic Code 5242, which requires consideration under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  In this case, the Board notes the Veteran is currently assigned a 20 percent evaluation, and Diagnostic Code 5003 does not otherwise assist the Veteran in obtaining a higher evaluation.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011) is not for application in this case.  

A higher rating is also not warranted under Diagnostic Code 5243 for intervertebral disc syndrome.  Although a private physician diagnosed him with degeneration lumbar or lumbosacral intervertebral disc syndrome in March 2006, the medical evidence is void of incapacitating episodes of having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Additionally, the Veteran testified at the September 2010 Board hearing that a doctor has not prescribed bed rest to him.  See p. 7, hearing transcript.  Furthermore, the two VA examiners nor the physician who performed the Veteran's November 2006 surgical procedures, diagnosed him as having intervertebral disc syndrome.  The Board finds that an evaluation based on the frequency of physician prescribed incapacitating episodes as contemplated by Diagnostic Code 5243 is not warranted.  

The Board must also consider whether separate ratings are appropriate for the various manifestations of the low back disability.   Under Diagnostic Code 5003, arthritis is to be rated according to limitation of motion of the body part affected.  Since a separate rating must be based upon additional disability, to assign a separate rating for the veteran's low back disorders would violate the regulations prohibiting the pyramiding of various diagnoses of the same disability.  38 C.F.R. § 4.14 (1998); see VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a separate rating may be granted for a "distinct and separate" disability' that is, "when none of the symptomatology...is duplicative...or overlapping.").

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The Board observes that the Veteran has complained of daily pain on numerous occasions, but when viewed in conjunction with the medical evidence, his complaints do not tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The degree of pain is contemplated in the current rating.  The Board notes that while the March 2009 VA examiner determined that the Veteran suffered from pain, fatigue, weakness, and possible lack of endurance, he attributed the symptoms to his lumbar spine/diskogenic pain disorder and not his service-connected sacroilitis.  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a higher rating.  

In summary, and for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against a finding that the service-connected sacroilitis warrants an increased rating in excess of 20 percent, prior to March 9, 2011, and the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As of March 9, 2011

In March 2011, the Veteran underwent a VA examination for his service-connected back disability.  He complained of daily back pain with numbness to his right leg.  He denied having flare-ups and periods of incapacitation over the last 12 months.  He admitted to taking Aleve daily, soaking in a warm tub, and wearing a lumbarsacral back brace to alleviate the pain.  The Veteran informed the VA examiner that he could only stand approximately 30 minutes and walk only one block.  

Physical examination testing revealed loss of lumbar lordosis with difficulty walking on his toes.  Range of motion testing revealed forward flexion to 50 degrees with pain from 30 to 50 degrees, extension to 5 degrees with pain from 0 to 5 degrees, left lateral flexion to 10 degrees with pain at 10 degrees, right lateral flexion to 10 degrees with pain at 10 degrees, left lateral rotation to 10 degrees with pain at 10 degrees, right lateral rotation to 10 degrees with pain at 10 degrees.  Sensory examination testing showed decreased touch sensation of the right leg including both sides of the right foot with the left extremities being normal.  Motor strength testing was reported as 4/5 for right quadriceps, 2/5 for right hamstring, 3/5 for plantar flexor at the right ankle, 2/5 for the right hamstring, 1/4 for right ankle reflex, and 2/4 for right knee reflex, 5/5 for the left quadriceps, 5/5 for left hamstring, 5/5 for plantar flexor of the left ankle, and 5/5 for dorsiflexor of the left ankle.  The Veteran was diagnosed with severe degenerative arthritis of the lumbarsacral spine post-lumbar sacral fusion with right sciatic neuropathy involving the L5-S1 nerve roots.  The VA examiner concluded that there was no change in the functional capacity of the thoracolumbar spine with repetitive motion.  

Upon review of the evidence of record, the Board finds that an increased evaluation in excess of 40 percent as of March 9, 2011, is not warranted for the Veteran's service-connected sacroilitis.  As mentioned above, in order to warrant the next-higher rating, the Veteran must demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  At the March 2011 VA examination, the Veteran demonstrated forward flexion to 50 degrees with pain from 30 to 50 degrees, extension to 5 degrees with pain at 5 degrees, left lateral flexion to 10 degrees with pain at 10 degrees, right lateral flexion to 10 degrees with pain at 10 degrees, left lateral rotation to 10 degrees with pain at 10 degrees, and right lateral flexion to 10 degrees, with pain at 10 degrees.  The evidence of record shows he has demonstrated movement of the spine in the plane of excursion (forward flexion, backward extension, and lateral flexion and rotation) tested, which clearly indicates he does not have ankylosis.  Thus, an evaluation in excess of 40 percent as of March 9, 2011, is not warranted under Diagnostic Code 5236.  

The Board has also considered the Veteran's service-connected back disability in light of Diagnostic Code 5003, for degenerative arthritis as of March 9, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  In this case, the Board notes the Veteran is currently assigned a 40 percent evaluation, and Diagnostic Code 5003 does not otherwise assist the Veteran in obtaining a higher evaluation.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011) is not for application in this case.  See also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a separate rating may be granted for a "distinct and separate" disability' that is, "when none of the symptomatology...is duplicative...or overlapping.").

The Board notes that the revised schedule provides for a separate rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.1a, Diagnostic Code 5243, Note (1).  In this case, the Board notes that the Veteran was awarded a separate 10 percent disability rating for his peripheral neuropathy of the right lower extremity associated with his service-connected sacrioilitis.  See the August 2011 rating decision.  As such, there is no further discussion warranted in this regard.  

The Board has also considered whether, due to additional limitation of motion due to pain, swelling, weakness, or excess fatigability, the Veteran's disability picture most nearly approximates the next-higher evaluation under Diagnostic Code 5236.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board again notes the Veteran's continuing complaints of back pain; however, the March 2011 VA examiner opined that there was no change in functional capacity of the thoracolumbar spine on repetitive motion.  Further, although the examiner could not address additional impairment due to flare-ups as the Veteran did not experience flare ups during the examination, the Board notes that there is no evidence suggesting that the Veteran's flare-ups, if experienced, would cause impairment analogous to favorable anklyosis of the entire thoracolumbar spine.  Thus, the Board finds that any functional impact of pain associated with the Veteran's service-connected back disability has already been contemplated in the 40 percent disability rating currently assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra. 

The Veteran is competent to report his symptoms.  The Board does not doubt the sincerity in the Veteran's belief that his disability is worse than the current 40 percent evaluation contemplates; however, the objective medical evidence does not support the contentions for a higher evaluation.  The Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 40 percent for sacroilitis, as of March 9, 2011, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluations in this case are not inadequate.  Evaluations in excess of that assigned are provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  The Veteran's complaints of pain and functional limitations are encompassed in the rating criteria.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected back disability.  


ORDER

Entitlement to an increased rating in excess of 20 percent prior to March 9, 2011, and 40 percent thereafter for the Veteran's service-connected sacroilitis is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


